UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 7, 2007 DOW JONES & COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 1-7564 13-5034940 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 200 Liberty Street, New York, New York 10281 (Address of principal executive offices) (ZIP CODE) Registrant's telephone number, including area code: (212) 416-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXHIBIT INDEX Exhibit No.Description 99.1Press Release, dated December 7, 2007. ITEM 5.02.DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS On December 7, 2007, Dow Jones & Company, Inc. (“Dow Jones”) announced that L. Gordon Crovitz, Publisher of The Wall Street Journal, Executive Vice President of Dow Jones and President of its Consumer Media Group, will resign at the close of the acquisition of Dow Jones by News Corporation.The Company also announced that Joseph A. Stern, Executive Vice President, General Counsel, Corporate Secretary, and member of the Dow Jones Board of Directors, will be leaving these positions following the close of the acquisition but will remain with the company through March 31, 2008 to assist in the transition. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 99.1Press Release, dated December 7, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOW JONES & COMPANY, INC. Dated: December 7, 2007 By: /s/Robert Perrine Robert Perrine Chief Accounting Officer and Controller
